Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  Claims 1-25 are pending.
Response to Arguments
3.	Applicant’s arguments, see remarks pages 7-10, filed 11/28/21, with respect to claims 1-11, 13-18, and 20-25 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-11, 13, 18, and 20-25 have been withdrawn. 


Allowable Subject Matter
4.	Claims 1-25 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…a processor configured to identify a sequence of nodes in a tree structure which correspond to a sequence of off-chain data sources that recursively depend from the off-chain data source via a reliability database implemented via a distributed ledger shared among a plurality of blockchain peers, wherein the processor recursively identifies the sequence of nodes based on references among the sequence of off-chain data sources, and determine a reliability 

Independent claim 6 recites similar features as that of claim 1 and is therefore allowed.
Dependent claims 2-5 and 7-10 are allowed for being dependent to an already allowed claim.

With respect to independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…in response to a determination that the agreement has been reached, store a database entry which includes an identity of the off-chain data source and the reliability value within a node of a tree structure within a reliability database on a distributed ledger replicated among the plurality of blockchain peers, wherein the node is stored at an end of a sequence of nodes in the tree structure which correspond to a recursive sequence of off-chain data sources from which the off-chain data source depends.”, in combination with the other claimed limitations.   
Independent claims 18 and 25 recite similar features as that of claim 11 and are therefore allowed.
Dependent claims 12-17 and 19-24 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20200322132 by Covaci et. al.  (hereafter Covaci, already listed in ids) discloses in figure 5 a prover requesting proof of a conversation between the prover and the data source, fig. 5 512.  The data source provides a proof of communications 516 that consists of a hash root 514 of all records exchanged between parties during the record protocol from the completion of the handshake protocol until the request to generate is received, see 0103.  Covaci does not disclose the limitations as noted above.
	
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167